 
SETTLEMENT AGREEMENT


THIS  SETTLEMENT   AGREEMENT  (the  "Agreement")  is  made  between  the  Kay  M.
Gumbinner Trust, a Virginia trust ("Holder") and Innovative Logistics
Techniques, Inc. a Virginia corporation and Innolog Holdings Corporation, a
Nevada corporation, each with its principal place of business in Virginia
(together, "Innolog" or "Maker") (collectively referred to as the "Parties").


RECITALS


A.       Maker has entered  into three Promissory  Notes in February 2011 in
favor of Holder (collectively such notes are referred to herein as the "February
Notes").


B.       The Parties have entered into three separate extension agreement that
extended the Maturity Dates under the February Notes, provided additional
compensation to Holder and which have granted Holder various rights beyond the
rights contained in the February Notes, specifically that certain Extension and
Forbearance Agreement, that certain Second Extension and Forbearance Agreement
("2d Extension"), and that certain Third Extension & Forbearance Agreement dated
as of April 11, 2011 ("3rd Extension") (collectively, the "Prior Extensions").


C.        In addition, in connection with the February Notes and the Prior
Extensions the Parties entered  into various other agreements,  including
without limitation, a Security Agreement  in March
2011 (the "March KMG Security Agreement").


D.       Maker entered into a Secured Promissory Note in favor of Holder in
April 2011 (the "April Note"). Collectively, the February Notes and the April
Notes are referred to herein as the "Notes".


E.        The February Notes, the Prior Extensions, the March KMG Security
Agreement and the April Note, along with any related documents are herein
referred to as the "KMG Loan Documents".


F.        Maker acknowledges and agrees that it is in significant breach of the
KMG Loan Documents in various respects, including non-payment, missed deadlines
and material breaches of various representations, warranties and covenants.


G.        Maker understands, acknowledges and agrees that it could be liable for
treble damages based on its breaches, subjecting it to potential liability in
excess of $300,000.


H.        The Parties desire to settle the amounts owed and outstanding by Maker
to Holder and to modify and amend the KMG Loan Documents as provided herein.


NOW THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged  by the Parties, and in further consideration of the
covenants and promises, agreements and premises set forth below, the Parties
agree as follows:


1.        Binding Effect of Recitals.   The above Recitals are incorporated into
this Agreement by reference.   Maker represents  and warrants that the recitals
are true and correct in all respects. Capitalized  terms not otherwise
defined  herein shall have the meanings provided in the KMG Loan Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
2.       Indebtedness. Maker acknowledges and agrees that Maker is in default
under the KMG Loan Documents and that as of May 30, 2011, One Hundred Thirty
Thousand Dollars and 00/100 ($130,000) is due and owing to Holder.


3.        Forebearance Fee/Conditions of Forebearance.  In consideration of
Holder forebearing to exercise  certain of its rights and agreeing  to a
settlement  amount as described  herein, Maker agrees as follows: the following:


a.          Maker shall pay to Holder the sum of One Hundred Thirty-Six Thousand
and 001100 Dollars ($136,500), comprised of $130,000 past due and payable plus a
five percent (5%) forbearance fee of $6,500 by wire transfer by or before
3:00PM, Monday, June 13, 2011, or earlier pursuant to the receipt of specific
accounts receivable under paragraph 3.c. and 3.d. hereof or as othenwise
provided herein.


b.          Either, at Maker's election, (a) 50,000 warrants on the same terms
and conditions as provided in the Second Extension and Forbearance Agreement
between the Parties or (b) an additional 50,000 shares of preferred stock of
Innolog Holdings Corporation. Those warrants or stock and the 402,000 shares of
preferred stock warrants that were to be delivered under the Prior Extensions
shall be delivered to Holder no later than Friday June 9, 2011.


c.          Furthermore,  the  Notes  and  the  obligations  contained   in  the  KMG  Loan  Documents   and
hereunder  are further secured  by the following  specific accounts  receivable
- (i) 5030:116, ODSLOG, Army,  in the amount of approximately $106,509.01, due
and  payable on or before June 9, 2011; and (ii) 5015:001, JECP, SAIC,  in the
amount  of approximately  $43,633.49, due and payable on or about 6/6111
(collectively, the "Payment Receivables").  Such  security  is intended  to be
in addition  to any
security  already  held  by  Holder  or  to  which  Holder  may  be
entitled  under any  of  the  KMG  Loan Documents or herein.


d.         Maker shall convey,  wire transfer  and turn over to Holder the
Payment Receivables,  including any  proceeds  there from  (up to the
amount  outstanding or due and owing  hereunder)  within three (3)
business  hours  of  Maker's
knowledge  of  its  receipt  of  any  amounts  under,  in connection   with  or
pursuant  to the Payment  Receivables.  The proceeds of the Payment
Receivables  shall not be used for any other  purpose other than payment of the
amounts owed to Holder until such time as Holder is paid in full.


e.          There shall be an additional late fee of ten percent (10%) of the
total obligations then outstanding if any of the payments listed above are not
made at or before the times required above, and an additional ten percent (10 %)
of any amount outstanding (including late fees and interest) each fifteen (15)
days thereafter. Furthermore, Maker agrees that if it breaches paragraph 3.d.
above it shall be liable to Holder for three times the amount then due and owing
to Holder.


4.        Security. By way of clarification and expansion, but in no way a
limitation of any of the rights, interest or security of Holder contained in any
of the KMG Loan Documents, the security interests and collateral under each of
the February Notes, the April Note, the March KMG Security Agreement and the KMG
Loan Documents in general and hereunder are for all of the accounts receivable
of Innovative Logistics Techniques, Inc. existing or hereafter acquired and any
proceeds there from, including the specific Payment Receivables described above.
The March KMG Security Agreement is herby amended to include this definition and
description of the collateral referenced in paragraph 3.c. herein. Maker hereby
authorizes Holder to file a UCC 1 financing statement and any other documents or
instruments evidencing such security interest in the collateral.
 
 
2

--------------------------------------------------------------------------------

 
 
5.        KMG Loan Documents.


a.  This Agreement shall not constitute a novation of any of the KMG Loan
Documents and each of the KMG Loan Documents shall remain in full force and
effect subject only to Holder's agreement to additional terms and provisions set
forth herein. All of the other terms of the KMG Loan Documents shall remain in
full force and effect and Holder shall have and maintain all of its rights there
under, including having additional Late Fees.


b.  Maker reaffirms all of the Representations and Warranties contained in each
of the KMG Loan Documents and restates them as true and accurate as of the date
hereof.


c.  Each of the KMG Loan Documents is modified and amended to include that Maker
agrees to immediately execute and deliver any and all such further documents,
agreements and instruments as may requested by Holder from time to time to carry
out the intent of the KMG Loan Documents, including without limitation, the
protection, priority and preference of the security for each of the Notes and
the collateral described in the March KMG Security Agreement as modified herein,
all of the obligations contained in the KMG Loan Documents and herein.
Furthermore, Maker specifically agrees that the March KMG Security Agreement
shall apply to each of the February Notes and to the April Note and the terms
and provisions of the Security Agreement shall be incorporated by reference into
each of the Notes as if specifically contained therein (with the modification of
the definition of the collateral as provided in paragraph 4 herein).


d.  Any reference to the Company in any of the KMG Loan Documents shall mean
Maker, Innovative Logistics Techniques, Inc. and Innolog Holdings Corporation.


6.        Release and Waiver.


a.        Maker hereby acknowledge  and stipulate that they have no claims or
causes of action against Holder or any of its Trustees in any capacity of any
kind whatsoever, whether arising out of the KMG Loan Documents or out of the
negotiation, execution and delivery of this Agreement or any other relationship
among any of such parties.   Maker hereby releases Holder and its trustees from
any and all claims, causes of action,  demands  and liabilities of any
kind  whatsoever whether direct or indirect, fixed or contingent, liquidated or
non liquidated, disputed or undisputed, known or unknown, which Maker have or
may acquire in the future relating in any way to any event, circumstance, action
or failure to act by Holder in connection  with any of the obligations, from its
inception through the date of this Agreement.


b.        If Maker satisfies each and every Condition of Forbearance set forth
in Paragraph 3 hereof on or before the dates provided herein, Holder shall
release Maker from any further liability in connection with the KMG Loan
Documents, except for the ongoing indemnification obligation pursuant to
Paragraph 10 hereof.


7.        Failure  to Make Settlement  Payments  or  Deliver Stock.   If Maker
fails to satisfy each of the Conditions  of Forbearance set forth  in Paragraph
3 hereof, in addition to the rights and remedies provided herein and in the KMG
Loan Documents, Holder shall have the right to pursue all of rights and remedies
under the KMG Loan Documents.
 
 
3

--------------------------------------------------------------------------------

 
 
8.        Impairment of Collateral. In addition to the provisions of the March
KMG Security Agreement, Maker shall not allow any impairment of the Collateral
and shall immediately notify Holder if it has any reasonable reason to believe
that the Collateral or Holder's position as a secured thereof, may be impaired
or compromised in any way, including if any other creditor threatens to file any
confession of judgment or to take any other action whatsoever to directly or
indirectly recover on, perfect or seek payment of any claim. Maker and each of
its agents (including counsel) are required to make such disclosure to Holder
immediately upon becoming aware of such situation. Maker understands and agrees
that immediately upon any such event all amounts due and owing hereunder shall
automatically and without any further action be immediately due and payable.


9.        No Obligation to Extend Future Forbearances;  No Waiver.   Maker
acknowledges and agrees that Holder is not obligated and does not agree to
extend any other or future forbearances except as expressly set forth herein.
This Agreement shall not constitute a waiver by Holder of any of Maker's
defaults under the Loan Documents.  Except as expressly provided herein, Holder
reserves all of its rights and remedies under each of the KMG Loan
Documents.  No action or course of dealing on the part of Holder, its trustees,
officers, employees, consultants, or agents, nor any failure or delay by Holder
with respect to exercising any right, power or privilege of Holder under any
Note, any other KMG  Loan Document, or  this  Agreement, shall operate  as  a
waiver thereof,  except  to the extent expressly provided herein.


10.      Indemnification. In consideration of the forbearance and this
settlement by Holder, Maker hereby indemnifies, exonerates and holds Holder and
each of its Trustees (collectively, the "Indemnified Parties") free and harmless
from and against any and all actions, causes of action, suits, losses (including
potential, threatened or actual losses of the benefit of the bargain under any
of the KMG Loan Documents or this Agreement, including repayment of principal
and all interest, fees, expenses and settlement amounts, including any "claw
back" or similar concept or action of or for any amounts by any trustee or
debtor in possession or other creditor in any actual or threatened bankruptcy
proceeding.), costs, liabilities and damages, and expenses incurred in
connection with any of the KMG Loan Documents and this Agreement (irrespective
of whether any such Indemnified Party is a party to the action for which
indemnification hereunder is sought), including reasonable attorneys' fees and
disbursements (collectively, the "Indemnified Liabilities"), incurred or to be
incurred by the Indemnified Parties or any of them as a result of, or arising
out of, or relating to the KMG Loan Documents and this Agreement and the
transactions contemplated therein and herein and any claim, threat, proceeding
or action by any third part or any creditor or claimant of Maker or any trustee
in bankruptcy or Debtor in possession, and if and to the extent that the
foregoing undertaking may be unenforceable for any reason, the Maker hereby
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law.
Furthermore, Maker shall pay all fees and expenses (including legal, accountant,
tax or other advisory fees) on a current basis as incurred (i.e., Maker shall
pay any legal and any accounting or tax fee retainer or other expenses up front
without the need to Holder to make payment and then seek reimbursement from
Maker) and payment of any losses of any principal, interest or fees received by
Holder pursuant to the KMG Loan Documents or this Agreement. The intent of this
indemnification provision is to ensure that Holder and its Trustees are made
whole (i.e., receive the full benefit of their bargain) and do not incur or have
to carry any expenses or exposure of any kind.


The indemnification and expense reimbursement/payment  and current payment
obligations of Maker under this Agreement shall in each case survive the payment
in full of this settlement, the Notes and any of the KMG Loan Documents.


11.      Authority to Execute Agreement/Signatures.  The Parties warrant that
they are fully empowered and authorized to execute  this Agreement and that the
person signing on behalf of each party  is fully authorized  to  do
so.    The  Boards of  Directors of each of  Maker are aware  of  this
Settlement  Agreement and have authorized and approved its execution and
delivery by Maker.  The Parties warrant and represent that there are no
additional entities or persons affiliated with any of the parties hereto who are
necessary to effectuate this Agreement.
 
 
4

--------------------------------------------------------------------------------

 


12.      Further Assurances. Maker agrees to immediately execute and deliver
such other documents, instruments and agreements as may be requested from time
to time by Holder or its counsel to carry out and effectuate the intent of this
Agreement and to protect Holder's interest in the collateral to the fullest
extent allowed by law, irrespective of the interests of any other party,
including those affiliated with Maker.


13.      Miscellaneous. This Agreement may be executed in two or more identical
counterparts, all of which constitute one and the same Agreement.  Facsimile and
electronic signatures will have the same force and effect as originals.


CONFESSED JUDGMENT


THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A
WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE HOLDER TO
OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.


Maker, Innolog Holdings Corporation and Innovative Logistics Techniques, Inc.,
jointly and severally (hereinafter referred to as "Debtor"),  promise to pay to
the order of Holder the sum of ONE HUNDRED  THIRTY-SIX  THOUSAND  FIVE
DOLLARS  AND ZERO CENTS ($136,500.00), plus a Late Fee of THIRTEEN THOUSAND SIX
HUNDRD FIFTY Dollars and 00/100 cents ($13,650.00);  plus additional  late fees
and interest at 18% per annum, compounded daily, from the May 20, 2011, until
paid, including  and after the recording of this confession of judgment, plus
all costs of collection, including all attorneys' fees, less credit for any
payments made (and common stock received from the Warrants).


Debtor  hereby  appoints  the  following  persons,  or  any one  of  them,
as  the  undersigned's attorney-in-fact  for the purpose of confessing judgment
in favor of KAY M. GUMBINNER TRUST and Robert Gumbinner and Fred Gumbinner,
trustees under a trust agreement dated January 9, 2008 (known as the Kay M.
Gumbinner Trust), to wit:


Richard A. Golden, of 10627 Jones Street, #101B, Fairfax, Virginia 22030
Randall Borden, of 10627 Jones Street, #20 I A, Fairfax, Virginia 22030.


The undersigned's said attorneys in fact are explicitly authorized, whether a
suit, motion or action be pending for the indebtedness or not, to confess
judgment in favor of the KAY M. GUMBINNER TRUST and Robert Gumbinner and Fred
Gumbinner, trustees under a trust agreement dated January 9, 2008 (known as the
Kay M. Gumbinner Trust), in the amount of $136,500.00, plus all costs and
expenses of collection (including attorneys' fees), plus additional later fees
of ten percent (10%) each fifteen (15) days, starting from June 13, 2011, and
interest from the earlier of June 13, 2011 and date of judgment so confessed at
the rate of 18% per annum, compounded daily, or such lesser amount of principal
plus interest as the creditor may be willing to accept.


Such  confession of  judgment  may  be made in the clerk's  office of the
circuit  court  in the Commonwealth of Virginia, located at Fairfax, Virginia.
 
 
5

--------------------------------------------------------------------------------

 
 
Furthermore, Maker, jointly and severally acknowledge the Holders right to
pursue the security and accounts receivable securing the Obligations and the
Confessed Judgment. Debtor hereby expressly waives the benefit of any homestead
exemption as to this debt and waives demand, protest, notice of presentment,
notice of protest, and notice of non-payment and dishonor of this note.


Debtor agrees this confessed judgment note is provided not in payment of, but as
additional security for and evidence of obligations due to the Holder under the
Loan Documents and this Agreement.


IN WITNESS WHEREOF, the Holder and Maker have executed  this Agreement as of the
date set forth below.



  INNOVATIVE LOGISTICS TECHNIQUES,
KAY M. GUMBINNER TRUST, Trustee
INC.
or its Duly Authorized and Empowered
 
Representative or Attorney in Fact
    By: 
/s/ William P. Danielczyk,
     
William P. Danielczyk, Chairman &/or Executive
By: /s/ Robert Gumbinner,
Chairman
   
Robert Gumbinner,
Dated as of: May 31, 20II
Trustee
       
INNOLOG HOLDINGS CORPORATION
   
Dated as of: May 3I , 20 II
        By: 
/s/ William P. Danielczyk,
     
William P. Danielczyk, Chairman & Executive
 
Chairman
 
Dated as of: May 3 I, 20 II



 
6

--------------------------------------------------------------------------------

 

